Citation Nr: 0519712	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
22, 2001, for the award of a total disability compensation 
rating based on individual unemployability (TDIU rating).

2.  Entitlement to an effective date earlier than August 1, 
2001, for the award of an annual clothing allowance.

3.  Entitlement to an increased rating in excess of 10 
percent for service-connected residuals of a healed fracture 
of the first metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service in the Army from August 
1946 to January 1947, and from August 1948 to May 1952.  He 
was awarded the Purple Heart Medal for combat injuries 
received in Korea.  He served in the Air Force from February 
1953 to September 1953 but received an undesirable discharge 
from this period of service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal partly from a January 1993 decision 
by the RO in Columbia, South Carolina, that denied a 
compensable rating for service-connected residuals of a 
healed fracture of the first metatarsal of the left foot.  In 
January 1994, during the pendency of the appeal, RO issued a 
rating decision that granted a rating of 10 percent for this 
disability, but appellant contends that a higher rating is 
due.  This case also comes before the Board on appeal from a 
May 2001 rating decision that granted TDIU effective February 
22, 2001; appellant contends that he is entitled to an 
earlier effective date.  Finally, this case comes before the 
Board on appeal from a rating decision in December 2001 that 
denied entitlement to retroactive payment of clothing 
allowance.

Appellant testified at hearings at the RO before a Hearing 
Officer in October 1993 and November 1994.  Appellant and his 
wife testified in a videoconference hearing before the 
undersigned Acting Veterans Law Judge in March 2003.  
Transcripts of those hearings have been associated with the 
file.

The issues under appeal were remanded to the Agency of 
Original Jurisdiction for additional development in August 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO granted 
service connection for sciatic atrophy of the left lower 
extremity, rated 60 percent disabling from January 8, 1993.

2.  On February 22, 2001, the RO received the veteran's 
formal claim for a TDIU rating.

3.  The RO subsequently granted an 80 percent rating for 
service-connected sciatic atrophy, and a TDIU rating, 
effective from February 22, 2001, and the veteran then met 
the schedular criteria for a TDIU rating.

4.  It is not shown that the veteran became individually 
unemployable from his service-connected disabilities within 
the year preceding the February 22, 2001 claim.

5.  The appellant wears a prosthetic device consequent to 
sciatic atrophy of the left lower extremity.  He was notified 
in December 1997 that sciatic atrophy had been granted 
service connection, but he did not subsequently submit a 
request for clothing allowance until February 2001. 

6.  Residuals of the fracture of the first metatarsal of the 
left foot cause the appellant a moderate degree of 
disability.  Appellant also has a claw foot disorder of the 
left foot, but there is no evidence that the claw foot 
disorder is a residual of the fractured first metatarsal.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 22, 
2001 for an award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria for an effective date earlier than August 1, 
2001, for the award of an annual clothing allowance, are not 
met. 38 U.S.C.A. §§ 1162, 5101 (West 2002); 38 C.F.R. § 3.810 
(2004).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of a fractured first metatarsal of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The Board is aware of the recent Court decision in the case 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which 
essentially held that the notice and assistance provisions of 
the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the Board has remanded the case twice 
for further development, including additional notification.  
The Board remanded the case in March 1997, and in response RO 
sent appellant a pre-VCAA duty-to-assist letter in April 
1997.  The Board remanded the case again in August 2003, and 
in response RO sent appellant a VCAA duty-to-assist letter in 
March 2004.  Further, the three issues under appeal resulted 
in multiple rating decisions, statements of the case, and 
supplemental statements of the case, each of which listed the 
evidence on file that had been considered in development of 
the claim to date.   

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, the RO has kept 
appellant apprised of the evidence needed to substantiate his 
claim for the benefit requested and of the evidence already 
received.  The Board is aware of no additional outstanding 
evidence that would be relevant to the issues at hand, and 
therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, the RO obtained the appellant's service medical 
records and VA treatment records; the appellant has not 
identified any other medical providers who may have relevant 
evidence.  The appellant has also been afforded a number of 
VA medical examinations to determine the current severity of 
his symptoms.  The appellant has been afforded two RO 
hearings and one hearing before the Board in which to present 
evidence and arguments in support of his claims.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this case.

Since appellant has been advised of the evidence necessary to 
substantiate the claims, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issues on appeal, since doing so poses no risk 
of prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Factual Background

The veteran had active military service in the Army from 
August 1946 to January 1947, and from August 1948 to May 
1952.  He served in the Air Force from February 1953 to 
September 1953 but received an undesirable discharge from 
this period of service.

The veteran's established service-connected disabilities are 
sciatic atrophy, rated 80 percent disabling since February 
22, 2001, and a healed fracture of the first metatarsal of 
the left foot, rated 10 percent disabling since January 1993.  
His combined disability rating is 80 percent, and he has been 
in receipt of a TDIU rating since February 22, 2001.

The veteran's service medical records reflect that he was 
treated for a fracture of the base of the left first 
metatarsal in October 1950, incurred when a Howitzer ran over 
his left foot.  He was later treated for a strain of the 
sacroiliac region.  On re-enlistment medical examination in 
February 1953, the examiner diagnosed slight atrophy of the 
left leg due to an old fracture of the hip in childhood.  On 
enlistment medical examination in March 1953, the examiner 
diagnosed bilateral pes cavus deformity, with mild 
metatarsalgia and history of left foot fractures in Korea.

The appellant received VA inpatient hospital treatment in 
October 1953 for tonsillitis; at the time he was noted to be 
working as a truck driver.  He was treated by VA for diarrhea 
in January and February 1954, at which time he was noted to 
be a welder.

In January 1954, the appellant submitted a claim to VA for 
service connection for several disabilities, including 
gunshot wound to the left foot.  The RO issued a rating 
decision in March 1954 that granted service connection for a 
healed fracture of the first left metatarsal, rated as 
noncompensable (0 percent disabling).

The appellant received VA inpatient treatment for diarrhea in 
June 1956, at which time he was reportedly working in a 
machine shop.

The appellant submitted a VA Form 21-4138 (Statement in 
Support of Claim) in November 1977 in support of a claim for 
service connection for a bilateral leg disorder.  The 
appellant stated that he had lost many jobs due to his legs, 
and that he was currently trying to work but was having to 
limit his activities.

VA medical records dated from January to February 1978 
reflect inpatient treatment for complaints of pain in the 
entire left lower extremity with progressive atrophy and 
weakness.  The appellant complained of atrophy of the left 
leg over the past 25 years, since a Korean injury; he stated 
that it was difficult for him to hold a job as a truck 
driver.  The examiner noted that appellant was working as a 
truck driver.  The appellant was observed to walk with a 
limp, but there is no indication that he was using any type 
of brace or orthotic shoe at that time.  He was diagnosed 
with sciatica and marked atrophy of the entire left lower 
extremity, cause undetermined.
Examination confirmed atrophy and weakness, and a myelography 
showed a prior spinal cord injury with atrophy of the left 
lower extremity.  On discharge, the physician indicated that 
appellant would probably not be employable for a full-time 
job, although he might be able to do some full-time work. 

A VA social worker's note dated May 1978 shows that the 
appellant requested VA assistance in finding light work, 
since he was unable to return to truck driving.  Concurrent 
physicians' notes state that the appellant would be able to 
perform only light work due to progressive atrophy of his 
left leg and left lower extremity.

Appellant filed a request for a clothing allowance in 
December 1992.  The claim asserts that appellant was issued a 
full leg brace by the VA Medical Center (VAMC) for his left 
lower extremities and his left foot.  At the time, 
appellant's only service-connected disability was for his 
left foot.  

A claim for an increased rating for the left foot disability 
was received on January 8, 1993.  The RO issued a rating 
decision in January 1993 that denied an increased rating.  
The instant appeal ensued.

The RO issued a letter in May 1993 that denied entitlement to 
a clothing allowance, based on a finding that appellant did 
not have the service-connected disabilities required for 
entitlement to that benefit.

The appellant had a VA medical examination of the feet in 
November 1993.  The examiner noted that the appellant had 
formerly worked as a truck driver but retired five years 
previously due to left leg weakness.  The appellant was 
observed to use a double upright knee-ankle-foot orthosis 
(KAFO) for ambulation.  The left foot showed clawing of the 
toes and mild cavovarus deformity.  Appellant had a flicker 
of minimal toe function, mainly in the great toe.  Appellant 
was unable to do a toe-raise or to stand on his heel on the 
left.  The examiner diagnosed some sort of peripheral 
neuropathy, probably involving to a great extent the sciatic 
nerve.

Appellant testified before the RO's hearing officer in 
October 1993.  In relevant part, appellant testified that he 
was injured in Korea by being thrown or blown out of the 
vehicle in which he was riding, and immediately thereafter he 
was run over by a howitzer that the vehicle had been towing.  
The howitzer apparently ran over appellant's left foot, right 
calf, and head.  After the incident appellant received a 
bandage over the right leg and a knee-to-ground cast on the 
left leg that he wore for three months.  While the appellant 
was hospitalized, his right leg got better but he was unable 
to stand on his left foot.  The appellant was not aware of 
any broken bones other than in his left foot.

The appellant testified that the left foot was currently 
pulling down and the toes were curling.  The entire left leg 
had become substantially smaller than the right.  The 
appellant currently wore a metal brace, full length from 
groin to floor, and had been using the brace for the previous 
two years; prior to that, appellant had used a cane since 
1976.  Appellant was told by VA doctors that his left leg 
atrophy was consequent to nerve damage in the hip.  Appellant 
testified that several years after the cast was removed from 
his left foot he noticed that the toe that had been broken 
was beginning to bend outward.  Currently, all the toes on 
the left had curled and appellant was unable to move those 
toes very much.  Appellant could bend the foot down, but 
could not bring it back up, which is why he needed a brace to 
walk.         

In January 1994, the RO issued a rating decision that 
increased the rating for appellant's left foot disability to 
10 percent.  The same rating decision denied service 
connection for a left hip contusion, based on a finding that 
the condition had resolved prior to appellant's discharge 
from service.  

Appellant filed another request for a clothing allowance in 
March 1994.  At the time, his only service-connected 
disability was the left foot injury, now rated as 10 percent 
disabling.  

Appellant filed a VA Form 9 in April 1994 asserting that he 
should receive a higher evaluation for his left foot 
disability due to persistent pain.

In June 1994, the VAMC Chief Medical Director advised RO that 
the records did not establish that appellant wore or used a 
prosthetic or orthopedic device because of a service-
connected disability.  RO thereupon advised appellant by 
letter in June 1994 that his claim for clothing allowance was 
denied.   

The appellant testified before RO's Hearing Officer in 
November 1994 in regard to his claim for service connection 
for atrophy of the left lower extremity.  In regard to 
employability, appellant testified that his lower extremity 
weakness made it difficult to drive a vehicle with a clutch, 
beginning 15 years previously but becoming progressively 
worse.  The appellant also said he received a prescription 
for pain medication from VA that he did not want to take 
because he was still driving trucks.  In regard to clothing 
allowance, appellant stated that he was issued a full leg 
brace several years previously, but the brace had become 
uncomfortable due to the atrophy of the leg.     

In March 1997, the Board remanded the case to the RO, 
primarily for a VA examination.

The appellant had a VA medical examination in August 1997.  
The appellant stated that he stopped working as a truck 
driver eight years previously due to his left lower extremity 
condition.  The appellant was observed to ambulate with a 
cane in his left hand.  The appellant walked with a marked 
antalgic gait favoring the right lower extremity; he also 
walked with a steppage type gait on the left.  The examiner 
observed a mild cavovarus deformity of the left foot.  The 
appellant was able to toe-raise and heel-walk on the right 
lower extremity, but not on the left.  The appellant had 2/5 
toe and ankle plantar flexion but no ankle or toe 
dorsiflexion.  An August 1997 VA X-ray study of the left foot 
showed mild hammer toe deformity, but no other identified 
abnormalities.  The examiner's impression was left lower 
extremity weakness and muscle atrophy as well as mild 
cavovarus foot following a crush injury in 1950.

In an October 1997 addendum, the VA medical examiner opined 
that the appellant's service-connected crush injury to the 
left foot would not have caused the left lower extremity 
weakness and atrophy.  However, the marked distal atrophy, 
steppage gait, and cavus varus foot could be consequent to 
spinal cord or root level injury.

Appellant had a VA neurologic examination in November 1997.  
Neurologic examination revealed left complete sciatic nerve 
palsy and measurable atrophy of the muscles in the left leg 
and left foot, with the sensory loss typical of sciatic 
neuropathy.  The examiner's impression was left complete 
sciatic neuropathy caused most likely by a motor vehicle 
injury in 1950.  

RO issued a rating decision in December 1997 that granted 
service connection for sciatic atrophy of the left lower 
extremity, rated as 60 percent disabling, effective January 
1993.  The same rating decision continued the 10 percent 
evaluation for residuals of healed fracture of the left foot.  
Finally, the rating decision granted special monthly 
compensation based on loss of use of one foot.  Appellant's 
combined service connected disability effective January 1993 
was 60 percent.

In February 2001, the appellant filed a claim for a clothing 
allowance, as well as a claim for a TDIU rating.  The TDIU 
claim stated that the appellant last worked full-time in 1992 
as a truck driver for his own company, and had tried to 
obtain part-time work in June 2000.  He said he was prevented 
from securing or following any substantially gainful 
occupation by sciatic atrophy and a left foot disability.  He 
said he had completed one year of high school, and had no 
other education or training.

In April 2001, the appellant advised VA that he previously 
operated his own business, but sold the business in 1995. 

Appellant had a VA medical examination of the peripheral 
nerves in April 2001.  Appellant reported that he had been 
able to drive his own truck for many years because it had a 
special clutch, but he eventually had to give up driving the 
truck altogether.  Appellant stated that he could not work 
for other people because of his sciatic nerve injury.  
Appellant was observed to carry a Milwaukee brace and cane.  
The diagnoses were paralysis of the sciatic nerve, and 
paralysis of the left peroneal nerve. 

Appellant also had a VA medical examination of the left foot 
in April 2001.  Appellant stated that he had to give up truck 
driving because the weakness in his leg made him unable to 
enter and exit the truck.  On examination, appellant had 
clawtoe deformity of all toes.  His sensation was no longer 
intact as previously described.  Appellant had palpable 
dorsalis pedis and posterior tibial pulses.  The examiner was 
able to dorsiflex the foot to neutral and 40 degrees.  The 
examiner's impression was sciatic nerve injury with residuals 
including clawtoe deformity, intrinsic foot contracture, 
chronic pain, and motor deficits.  He concluded that the 
veteran's sciatic nerve injury had affected his employment as 
previously dictated.

Appellant had a VA X-ray study of the left foot in April 
2001.  The interpreter's impression was hammer toe deformity 
and mild degenerative changes of the forefoot and mid-foot.  
There was also a small enthesis at the Achilles' insertion.  
There was no fracture injury.

The application for a clothing allowance was endorsed by the 
VAMC Chief of Medicine in April 2001.  A clothing allowance 
was approved in May 2001, to be effective August 1, 2001.

In May 2001, RO issued a rating decision which granted an 
increased evaluation of sciatic atrophy to 80 percent, and a 
TDIU rating.  The effective date for both actions was 
February 22, 2001.  The rating decision states that the 
reason for the increased rating for sciatic atrophy was the 
evidence of foot drop and neuropathy below the left knee.

In September 2001 appellant submitted a claim for retroactive 
payment of clothing allowance to 1993, based on a theory that 
the disability on which the claim was based in 1993 (atrophy 
of the left lower extremity) was eventually granted service 
connection in 1997.  RO denied the request by letter in 
December 2001, and the appellant appealed.
 
In October 2001, appellant submitted a notice of disagreement 
regarding the effective date for a TDIU rating.

Appellant submitted several items to VA in May 2002.  Two 
letters from veteran C.S.K., and one letter from veteran 
C.H., assert that appellant was injured in Korea by being run 
over by a howitzer.  An article from the Disabled American 
Veterans (DAV) magazine entitled "Disabled Korean War 
Veteran Not Forgotten" discusses the situation of another 
veteran whose in-service sciatic nerve injury was 
misdiagnosed for many years and who subsequently received 
retroactive benefits from VA.
 
The file contains a Decision Review Officer (DRO) Conference 
Report dated September 2002 in which appellant presented his 
reasons for appealing the issues under review.  In regard to 
clothing allowance, appellant contended that the clothing 
allowance should be paid effective 1993 since that is when he 
filed the claim.  In regard to an increased rating for a left 
foot disorder, the appellant contended that the foot had been 
bad ever since service and should be rated higher.  In regard 
to TDIU effective date, appellant contended that the left leg 
numbness was incorrectly rated from the beginning, which 
resulted in appellant having to work even when he should not 
have done so.
 
Appellant submitted a VA Form 21-4138 in October 2002 
asserting that he had been misquoted in the Conference Report 
cited above.  The letter asserts that appellant and his wife 
had both reported that appellant was unable to work due to 
his disability because employers would not hire or retain 
appellant.  The letter also asserts that the appellant made a 
gross income of $35,000.00 in 1992 but after deductions for 
necessaries his net income was less than $20,000.00.

Appellant testified before the Board in a videoconference in 
March 2003.  The appellant testified that he believes he 
should have an earlier effective date for a TDIU rating 
because he was unable to work totally and efficiently since 
his discharge in 1952, and he was sent home from the hospital 
in 1978 to perform light work only.  Appellant only had a 10 
percent disability in 1978, because at the time his hip 
condition was erroneously attributed to a condition 
preexisting service.  Appellant's wife testified in regard to 
the TDIU issue that she married appellant in 1961, and that 
the leg and foot conditions became progressively worse; 
appellant was denied potentially well-paying jobs because he 
could not stand or walk.

In regard to the clothing allowance issue, appellant 
testified that he applied for clothing allowance in 1993, and 
should have been approved because his disability was rated as 
60 percent in 1993.  Appellant's wife testified that his leg 
brace wears out the pants where the brace rubs the pant legs.

In regard to the issue of evaluation for the left foot, the 
appellant testified that the foot is pulled into a claw and 
his toes touch the ground when he walks.   The foot is always 
painful.  Physicians have explained to appellant that the 
pain is actually coming out of his hip.  The appellant 
receives pain medication from VA for the foot and hip 
condition combined, but the sciatic nerve is basically 
inoperable.

The appellant testified in regard to a TDIU rating that he in 
fact has had to accept jobs subsequent to 1978 such as truck 
driver and laborer, and for a time he drove his own truck.  
All these jobs were short-term rather than long-term.  The 
appellant was informed by one employer that the reason 
appellant was being rejected was concern over potential 
liability if appellant's disability were to cause a workplace 
accident.

The Board remanded this case to the RO in August 2003, 
primarily for VCAA notice, and to obtain VA medical records.

The appellant had a VA medical examination of the left foot 
in April 2004.  The examiner reviewed the claims file prior 
to and during the examination.  The appellant complained of 
pain and instability of the foot, especially when walking.  
The appellant also reported fatigability.  The appellant 
reported that he had worn a double upright brace for over ten 
years, and used Canadian crutches.  The appellant had no real 
ability to walk without the crutches and/or the brace.  On 
examination, the appellant's feet showed clawing of the 
lesser toes.  He showed a cavus rigid mid-foot and tenderness 
to palpation along the first ray, such as a cavus deformity 
that did not change with stance.  Appellant walked with an 
antalgic gait.  Sensation was decreased and there was 
alopecia over the dorsal as well as on the ventral side of 
the leg.  The ankle showed a positive tilt of 60 degrees of 
inversion and soft end point.  Appellant had ankle 
dorsiflexion of approximately 10 degrees and plantar flexion 
of 45 degrees.  Assessment was cava varus foot secondary to 
post-traumatic neuropathy as likely as not sustained by a 
military injury.  Appellant's current activities are limited 
by pain as well as functional deformity of the foot.
   
III.  Analysis

Entitlement to earlier effective date for a TDIU rating 

The veteran contends that an earlier effective date prior to 
February 22, 2001 is warranted for the grant of a TDIU 
rating.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  When these percentage standards are not 
met, consideration may be given to entitlement on an 
extraschedular basis, taking into account such factors as the 
extent of the service-connected disability, and employment 
and educational background.  It must be shown that the 
service-connected disability produces unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim. 38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim. 38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).

A claim for an increased rating for the service-connected 
residuals of a fracture of the left first metatarsal was 
received on January 8, 1993.  The veteran did not meet the 
schedular criteria for a TDIU rating (see 38 C.F.R. § 
4.16(a)) on the day he actually filed that claim, as at that 
time, he had only a 0 percent rating.  At an August 1997 VA 
examination, the veteran stated that he was no longer able to 
continue his work due to a left lower extremity condition.  
In a December 1997 rating decision, the RO granted service 
connection for sciatic atrophy of the left lower extremity 
(rated 60 percent), from January 8, 1993.  The veteran was 
notified of this decision and he did not appeal the rating 
assigned for sciatic neuropathy.  Hence, even after the 
December 1997 decision, his combined disability rating (60 
percent), as of January 8, 1993, still did not meet the 
schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.25.  
On February 22, 2001, the RO received the veteran's formal 
claim for a TDIU rating.  The subsequent May 2001 rating 
decision resulted in an 80 percent combined schedular rating, 
effective February 22, 2001 (which meets the schedular 
requirements for a TDIU rating as of such date).  This 
decision was based on VA examinations in April 2001.  The 
veteran did not appeal the 80 percent rating assigned for 
sciatic atrophy, and did not appeal the effective date of the 
80 percent rating.

Although the Board construes the report of an August 1997 VA 
examination as an informal claim for a TDIU rating, the 
veteran did not meet the schedular criteria for a TDIU rating 
until February 22, 2001, the effective date of the award of 
an 80 percent rating for sciatic atrophy.  Moreover, the 
evidence does not demonstrate that the veteran's service-
connected sciatic atrophy and residuals of a fracture of the 
left first metatarsal first prevented him from working on 
some date within the year preceding the February 22, 2001 
formal claim.  Rather the veteran alleges that it was many 
years earlier that his service-connected disabilities 
prevented gainful employment.  There is no medical evidence 
dated prior to April 2001 reflecting that the veteran's 
service-connected disabilities alone made it impossible for 
him to secure and follow any substantially gainful 
occupation, or that he attempted to pursue such an 
occupation.

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for a TDIU rating.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to retroactive payment of clothing allowance

A veteran who has a service-connected disability is entitled, 
on application therefor, to an annual clothing allowance, 
payable in a lump sum.  38 U.S.C.A. § 1162, 38 C.F.R. 
§ 3.810(a).  There are two alternative qualifying criteria.  
First, a medical report discloses that the applicant wears or 
uses certain prosthetic or orthopedic appliances  that tend 
to wear or tear clothing because of such disability, and such 
disability is the loss of a hand or a foot compensable at a 
rate specified in 38 C.F.R. § 3.350(a).  38 C.F.R. 
§ 3.810(a)(1).  Alternatively, the Chief Medical Director or 
his designee certifies that because of such disability a 
prosthetic or orthopedic device is worn or used that tends to 
wear or tear the applicant's clothing, or that because of the 
use of a physician-prescribed medication for a skin condition 
that is due to a service-connected disability irreparable 
damage is done to the applicant's outer garments.  38 C.F.R. 
§ 3.810(a)(2). 

Effective August 1, 1972, the initial lump sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting eligibility requirements will 
become due on the anniversary date (August 1) thereafter, 
both as to initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b).

Application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application is 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is made 
within one year of such date; the one year period for filing 
application includes the anniversary date and terminates on 
July 31 of the following year.  38 C.F.R. § 3.810(c)(1).  
However, where the initial determination of service 
connection for the qualifying disability is made subsequent 
to an anniversary date for which entitlement is established, 
the application for clothing allowance may be filed within 
one year from the date of notification of the veteran of such 
determination.  38 C.F.R. § 3.810(c)(2).

Appellant contends that he should have been granted clothing 
allowance in 1993, since he applied for clothing allowance in 
1993 and the condition that causes him to wear the prosthetic 
device was retroactively service-connected to 1993.  However, 
the award of clothing allowance requires an endorsement by 
the VAMC Medical Director that the applicant wears the 
prosthetic consequent to a service-connected disability, and 
appellant's 1993 application was disapproved because his 
disability was not service-connected as of that date.  When 
appellant was advised in December 1997 that his condition had 
been granted service connection, effective 1993, he had one 
year from the date of that notification in which to submit a 
new claim for clothing allowance, but in fact he did not 
submit a new claim until February 2001.

The grant of clothing allowance is not discretionary, but 
rather rests on mechanical application of the criteria in the 
regulations (a qualifying prosthetic device, endorsement from 
the VAMC Medical Director that the device is worn consequent 
to a service-connected disability, and timely filing of the 
claim within one year of notification of service connection 
for the disability).  In this case, the appellant did not 
submit a timely application, and the clothing allowance was 
approved effective the year that the application was received 
in accordance with the regulations. 

The preponderance of the evidence is against the veteran's 
claim for retroactive clothing allowance.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  



Entitlement to increased rating for service-connected 
residuals of a fracture of the left first metatarsal

The veteran contends that his service-connected residuals of 
fracture of the left first metatarsal are more disabling than 
currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3.  However, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20.  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  The statute 
implicitly contains the concept that the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology; such a result 
would overcompensate a claimant for the actual impairment of 
his earning capacity and would constitute "pyramiding."  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady 
v. Brown, 4 Vet. App. 203 (1993).  However, if a veteran has 
separate and distinct manifestations relating to the same 
injury, he should be compensated under different diagnostic 
codes.  Fanning v. Brown, 4 Vet. App. 225 (1993).  

In regard to pyramiding, the Board notes that during the 
pendancy of this appeal the appellant was granted an 80 
percent rating for sciatic atrophy, and one of the factors 
for that rating was the "foot drop" of the left foot.  The 
"foot drop" may accordingly not be rated again as a 
separate disability of the foot.  38 C.F.R. § 4.14.

Disabilities of the foot are rated under 38 C.F.R. § 4.71a.  
The appellant has service connection for residuals of a 
fracture of the first metatarsal, and he has been rated under 
Diagnostic Code 5284 (foot injuries, other).  The Board notes 
at this point that medical examinations have shown that 
appellant also has claw foot, which is rated under Diagnostic 
Code 5278.  However, evidence does not show that the claw 
foot is consequent to the fractured metatarsal; instead, claw 
foot is a separate pathology of the foot, and the issue of 
compensation for that pathology has not been certified to the 
Board for appellate review.  Rating under Diagnostic Code 
5278 is accordingly not in order. 

The rating criteria for Diagnostic Code 5284 are as follows.  
Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, 30 percent when severe, and 
40 percent with actual loss of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Applying the rating criteria above to the appellant's 
symptoms as shown by the record, the Board finds that 
appellant's service-connected disability is not more than 
moderate.  VA medical examination in August 1997 noted no 
tenderness to palpation over the first metatarsal and no bony 
deformity, and a VA X-ray of the foot in August 1997 made no 
observation of an abnormality of the first metatarsal.  VA 
medical examination in April 2001 made no observations 
regarding the fracture, and VA X-ray in April 2001 showed no 
current fracture injury.  VA medical examination in April 
2004 noted increased callus in the first metatarsal head, 
although this was not a full thickness callus.  There is 
accordingly no objective clinical evidence showing that 
appellant's fractured metatarsal causes him any current 
disability at all.  

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Functional loss 
due to pain is to be rated at the same level as functional 
loss when flexion is impeded.  Schafrath, at 592.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  In this case, the medical 
examiner in April 2004 stated that appellant has pain and 
functional deformities of the feet that limit his current 
activities, but he related those deformities to post-
traumatic neuropathy, and there is nothing to show that any 
neuropathy is consequent to the fractured metatarsal.

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.   In this 
case, appellant's disability is currently rated under 
Diagnostic Code 5284.  This diagnostic code, in and of 
itself, is not predicated on limitation of range of motion, 
and in fact there is no medical evidence that the residuals 
of first metatarsal fracture causes limitation of motion.  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 accordingly do 
not apply.   

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected residuals of a 
fracture of the left first metatarsal.  There is no medical 
evidence that this disability has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of the appellant's service-connected 
disability more closely approximate the criteria supporting 
the current rating.  For this reason, the doctrine of 
reasonable doubt is not for application and a rating at the 
higher rate is not warranted.  The preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of a fracture of the left first 
metatarsal.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

ORDER

An effective date earlier than February 22, 2001, for the 
grant of a TDIU rating is denied.  

An effective date earlier than August 1, 2001, for the grant 
of an annual clothing allowance is denied.  

An increased rating in excess of 10 percent for service-
connected residuals of a fractured first metatarsal of the 
left foot is denied.



	                        
____________________________________________
	C. L. WASSER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


